                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            TERRELL BLAND,
                                   7                                                             Case No. 19-cv-02273-YGR (PR)
                                                         Petitioner,
                                   8                                                             ORDER REOPENING ACTION
                                                    v.
                                   9
                                            PATRICK COVELLO, Acting Warden,1
                                  10
                                                         Respondent.
                                  11

                                  12            On July 26, 2019, this federal habeas corpus action was dismissed because Petitioner failed
Northern District of California
 United States District Court




                                  13   to perfect his application to proceed in forma pauperis or pay the $5.00 filing fee. Dkt. 7.

                                  14   Petitioner has since paid the full filing fee. Dkt. 10.

                                  15            For the reasons above, the action is REOPENED. The Clerk of the Court is directed to

                                  16   modify the docket accordingly. The judgment and the order of dismissal are VACATED. Dkts. 7,

                                  17   8.

                                  18            The petition will be reviewed in a separate written Order.

                                  19            IT IS SO ORDERED.

                                  20   Dated: August 7, 2019

                                  21                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  22                                                     United States District Court Judge
                                  23

                                  24

                                  25

                                  26
                                  27            1
                                                Patrick Covello, the current acting warden of the prison where Petitioner is incarcerated,
                                  28   has been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
                                       Procedure.
